Title: From Thomas Jefferson to United States Senate, 30 January 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                  
                  The Senate having advised and consented to the ratification of the treaty with the Ottoways, Chippeways, Wyandots and Pottewatamies concluded at Detroit on the 17th. day of November last:
                  And also to the treaty concluded with the Choctaws at Pooshapukanuk on the 16th. of November 1805:
                  I now lay them before both houses of Congress for the exercise of their constitutional powers as to the means of fulfilling them.
                  
                     Th: Jefferson 
                     
                     Jan. 30. 1808.
                  
               